DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 54-73 are pending.
Claims 1-53 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54-56, 58-61, 63-66, and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (Pub. No.: US 20190223002 A1), hereinafter Novlan, in view of Eyuboglu (Patent No.: US 11140695 B1), hereinafter Eyuboglu.

With respect to claim 54, Novlan teaches A method, comprising: 
receiving at a user equipment part of an integrated access and backhaul node downlink information from a donor node, the downlink information (figure 4, [0058, 0062], the UE 102 can receive control plane traffic from the LTE eNB 204); and 
from the user equipment part of the integrated access and backhaul node to a radio access network part of the integrated access and backhaul node (figure 4, [0060, 0062], For example, in this scenario, since the control plane for the UEs 102.sub.1, 102.sub.2, 102.sub.3 and the relay distributed unit 308 are provided over LTE, there are several advantages, including more robust signaling in case of NR operation on mmWave bands where radio link outage events can occur. In addition, the ability to provide route management and optimization via LTE signaling can reduce overhead of control plane traffic on backhaul links and global topology awareness and optimization).

Although Novlan teaches the downlink information as set forth above.  Novlan does not explicitly teach comprising at least F1 application protocol information and forwarding the downlink information comprising at least the F1 application protocol information.  

However, Eyuboglu teaches F1 application protocol information and forwarding the F1 application protocol information (column 99, lines 1-17, forwards in F1-AP messages using SCTP/IP).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Eyuboglu, F1 application protocol information and forwarding the F1 application protocol information, into the teachings of Novlan, in order to improve reliability, especially in a mm wave system where RF conditions can deteriorate rapidly due to blockage (Eyuboglu, column 131, lines 50-65).

With respect to claim 55, Novlan teaches wherein a signaling radio bearer is passed over a backhaul link ([033, 0064], signaling radio bearers (SRBs); The transmission signaling can occur during a certain period based on network traffic and/or the number of relay distributed units found within the network. The request for updated routes can also occur based on route measurements (e.g., NR backhaul link quality, traffic load, latency, etc.)), and wherein the downlink information received at the user equipment part of the integrated access and backhaul node is received via the signaling radio bearer (figure 4, [0060- 0064]).

With respect to claim 56, Novlan teaches wherein the downlink information is received at the user equipment part of the integrated access and backhaul node as a radio resource control message or signal (figure 4, [0060-0064]).

With respect to claim 58, Novlan teaches An apparatus, comprising: 
at least one processor ([0074], processor); and 
at least one memory comprising computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to ([0074], A memory 1104 interfaces to the processor 1102 for storage of data and one or more applications 1106): 
receive at a user equipment part of an integrated access and backhaul node downlink information from a donor node, the downlink information (figure 4, [0058, 0062], the UE 102 can receive control plane traffic from the LTE eNB 204); and 
from the user equipment part of the integrated access and backhaul node to a radio access network part of the integrated access and backhaul node (figure 4, [0060, 0062], For example, in this scenario, since the control plane for the UEs 102.sub.1, 102.sub.2, 102.sub.3 and the relay distributed unit 308 are provided over LTE, there are several advantages, including more robust signaling in case of NR operation on mmWave bands where radio link outage events can occur. In addition, the ability to provide route management and optimization via LTE signaling can reduce overhead of control plane traffic on backhaul links and global topology awareness and optimization).

Although Novlan teaches the downlink information as set forth above.  Novlan does not explicitly teach comprising at least F1 application protocol information and forwarding the downlink information comprising at least the F1 application protocol information.  

However, Eyuboglu teaches F1 application protocol information and forwarding the F1 application protocol information (column 99, lines 1-17, forwards in F1-AP messages using SCTP/IP).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Eyuboglu, F1 application protocol information and forwarding the F1 application protocol information, into the teachings of Novlan, in order to improve reliability, especially in a mm wave system where RF conditions can deteriorate rapidly due to blockage (Eyuboglu, column 131, lines 50-65).

With respect to claim 59, Novlan teaches wherein downlink information is aggregated with other data on a backhaul link (figure 4, [0060- 0064]).

With respect to claim 60, this claim recites the method of claim 55, and it is rejected for at least the same reasons.

With respect to claim 61, this claim recites the method of claim 56, and it is rejected for at least the same reasons.

With respect to claim 63, Novlan teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus further to identify, based on an identifier within a radio resource control message or a logical channel identifier used for a signaling radio bearer, that the received downlink information should be forwarded to the radio access network part of the integrated access and backhaul node (figure 4, [0036, 0060- 0064], the configuration of physical and higher layer parameters can be via system information broadcast (SIB). In order to support efficient configuration of such parameters, for LTE and NR operation, a special SIB message (e.g., SIB_IAB) can be introduced, which only IAB node UEs (e.g., relay distributed unites) can be configured to receive and utilize…).

With respect to claim 64, Novlan teaches wherein the downlink information forwarded from the user equipment part of the integrated access and backhaul node to the radio access network part of the integrated access and backhaul node updates a configuration of the radio access network part of the integrated access and backhaul node (figure 4, [0060- 0064]).

With respect to claim 65, Novlan teaches wherein the backhaul link of the integrated access and backhaul node is configured to use radio link control acknowledged mode (figure 4, [0046, 0063]).

With respect to claim 66, Novlan teaches wherein the backhaul link comprises at least one of a radio link control layer ([0058]).

With respect to claim 69, Novlan teaches An apparatus, comprising: 
at least one processor ([0019], processor); and 
at least one memory comprising computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to ([0019]): 
create at a donor node, downlink information for an integrated access and backhaul node, wherein the downlink information (figure 4, [0058, 0062], the LTE eNB 204 can provide control plane functionality directly (e.g., lower frequency carrier) to the UE 102); and 
transmit the downlink information from the donor node to a user equipment part of the integrated access and backhaul node (figure 4, [0058, 0062], the UE 102 can receive control plane traffic from the LTE eNB 204).

Although Novlan teaches the downlink information as set forth above.  Novlan does not explicitly teach comprising at least F1 application protocol information.

However, Eyuboglu teaches F1 application protocol information and forwarding the F1 application protocol information (column 99, lines 1-17, forwards in F1-AP messages using SCTP/IP).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Eyuboglu, F1 application protocol information and forwarding the F1 application protocol information, into the teachings of Novlan, in order to improve reliability, especially in a mm wave system where RF conditions can deteriorate rapidly due to blockage (Eyuboglu, column 131, lines 50-65).

With respect to claim 70, Novlan teaches wherein the donor node comprises a donor node central unit for creating the downlink information (figure 4, [0058, 0062], the LTE eNB 204).

With respect to claim 71, this claim recites the method of claim 55, and it is rejected for at least the same reasons.

With respect to claim 72, this claim recites the method of claim 56, and it is rejected for at least the same reasons.

Claims 57, 62, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan, in view of Eyuboglu, and further in view of PENG (Pub. No.: US 20150103793 A1), hereinafter PENG.

With respect to claim 57, Novlan teaches the signaling radio bearer as set forth above.  The combination of Novlan and Eyuboglu does not explicitly teach wherein the signaling radio bearer is identified by an identifier, and the identifier is a logical channel identifier.

However, PENG teaches wherein the signaling radio bearer is identified by an identifier, and the identifier is a logical channel identifier ([0095], a logical channel that is identified by a logical channel identifier (LCID) associated with the first signaling radio bearer)

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of PENG, wherein the signaling radio bearer is identified by an identifier, and the identifier is a logical channel identifier, into the teachings of Novlan and Eyuboglu, in order to improve a success rate of configuring a radio resource of an air interface connection (PENG [0122]).

With respect to claim 62, this claim recites the method of claim 57, and it is rejected for at least the same reasons.

With respect to claim 73, this claim recites the method of claim 57, and it is rejected for at least the same reasons.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Novlan, in view of Eyuboglu, and further in view of SIROTKIN (Pub. No.: US 20130114524 A1), hereinafter SIROTKIN.

With respect to claim 67, Novlan teaches a signal is transmitted via the integrated access and backhaul node (figure 4, [0060-0064]).

The combination of Novlan and Eyuboglu does not explicitly teach a signal of at least a protocol data unit service.

However, SIROTKIN teaches a signal of at least a protocol data unit service ([0019], Transmission of one or more protocol data units (PDUs) to the wireless device from the coordinating set of base stations may then be coordinated. The coordinating may include exchanging information via one or more backhaul communication channels coupling base stations included in the coordinating set of base stations)

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SIROTKIN, a signal of at least a protocol data unit service, into the teachings of Novlan and Eyuboglu, in order to improve a wireless network's performance (SIROTKIN [0002]).

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Novlan, in view of Eyuboglu, and further in view of Pelletier (Pub. No.: US 20140056243 A1), hereinafter Pelletier.

With respect to claim 67, Novlan teaches wherein the signaling radio bearer terminates at the user equipment part of the integrated access and backhaul node as set forth above.

The combination of Novlan and Eyuboglu does not explicitly teach wherein the signaling radio bearer terminates at.

However, Pelletier teaches wherein the signaling radio bearer terminates at ([0007])

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Pelletier, wherein the signaling radio bearer terminates at, into the teachings of Novlan and Eyuboglu, in order the WTRU to receive data from the network over the first radio interface or the second radio interface (Pelletier [0004]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190097874 A1; “Zhou”, ([0166])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469